Citation Nr: 0329519	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

To be determined.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his local representative


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from December 1955 to November 
1959.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision by the Togus, Maine, Regional 
Office (RO).


REMAND

After reviewing the record the Board finds that clarification 
of the issue on appeal is necessary.  In this regard, 
reviewing the earlier rating history of this case may promote 
understanding of the present state of the record and help to 
clarify the issue, or issues, on appeal.

In February 1959, the veteran was an aircraft mechanic on a 
carrier and was injured when an F-4 ejection seat he was 
arming accidentally fired.  He was ejected from the aircraft 
to a height, according to a witness, of 8 feet above the 
aircraft and then fell to the deck, a distance of about 15 
feet.  He was conscious when a corpsman arrived, he did not 
report loss of consciousness, and examination did not suggest 
he had sustained a concussion.  The veteran did complain of 
low back pain.  He was hospitalized.  X rays showed no spinal 
fracture.  Physical examination was notable for exquisite 
point tenderness over L4-L5.  Pain and low-back musculature 
spasms subsided, and after six days he was discharged fit for 
limited duty.  Examiners concluded that the injury resulted 
only in muscle contusions.  

Despite later claims to the contrary made since 1974, the 
service medical records reveal NO evidence that the veteran 
sustained a hyperextension of the spine, torn spinal muscles, 
a right shoulder dislocation, dislocation of either knee, a 
skull fracture, a mandibular dislocation, a fractured 
mandible and maxilla, a "split lower palate," facial 
lacerations, and "nasal injuries that are undefined" but 
manifested by snoring.  He has also claimed loss of teeth in 
the accident, but his service medical records demonstrate 
that the teeth that were present at service entrance were 
still present at service exit.

A September 1960 RO decision granted service connection for 
"residuals of a back injury left lumbar and pelvic region," 
and assigned a 10 percent evaluation pursuant to the 
diagnostic code for lumbosacral strain.  Thereafter, the 
veteran periodically sought, and was denied, an increased 
evaluation.

In December 1984, more than 25 years after his in-service 
injury, the veteran was hospitalized with a six-week history 
of radiating back pain to the right lower extremity.  
Examination suggested, and myelography confirmed, herniated 
nucleus pulposus on the right at L4-5.  A February 1985 RO 
decision continued and confirmed the 10 percent evaluation, 
and an April 1985 RO decision formally determined that the 
herniated nucleus pulposus was not service connected.

In January 1989, the veteran underwent a VA examination most 
notable for the examiner's obvious failure to review the 
evidence of record and to rely, instead, on fabricated 
history from the veteran.  The examiner failed to note the 
four-year-old diagnosis of herniated nucleus pulposus, so 
also failed to distinguish symptoms attributable thereto from 
those attributable to the low-back contusion the veteran 
sustained in service.  The diagnosis was residuals of a left 
lumbar and pelvic region injury including degenerative 
arthritis.  X-rays showed a slight narrowing at the 
lumbosacral junction but no evidence of arthritic change.

A February 1989 RO decision increased to 40 percent the 
assigned evaluation, again pursuant to the diagnostic code 
for lumbosacral strain, but continued to deny service 
connection for herniated nucleus pulposus.

In January 1995, the veteran's representative submitted a 
report of a May 1993 examination conducted by H. Richard 
Hornberger, M.D.  This report was prepared for the Social 
Security Administration.  The veteran reported pain in his 
back and hips, and cramping and pain in the legs.  
Examination of the back showed limitation of motion, but no 
tenderness or spasm.  X rays suggested a nerve root 
impingement at L4-L5, and showed degenerative arthritis at 
L5-S1.  Examination of the lower extremities showed motor and 
sensory deficit, diminished deep tendon reflexes, and 
positive straight leg raising, all worse on the right.  A 
brain scan suggested posttraumatic or postischemic insult, 
but the Board notes that a January 2001 VA examination 
recorded that the veteran sustained a head injury in 1992 
when he fell down a flight of stairs.  The veteran reported 
occasional "urinary trouble" when back pain flared up, but 
not otherwise.  The veteran told the doctor he was a 
blacksmith, and that he had had "increasing difficulty not 
only doing his work but finding any in recent years."  The 
doctor noted that the veteran had above-average intelligence, 
was a good communicator, was obese, could not stand for more 
than half an hour, would have to frequently change positions 
if sitting, was able only to do less-than-light work, and 
would not be able to perform sustained, productive, physical 
work.

A February 1995 RO decision continued the 40 percent 
evaluation for the veteran's service-connected back disorder.

In January 1997, the veteran suffered a nonservice connected 
cerebrovascular accident that resulted in left hemiplegia.  
In January 1999, he underwent a laminectomy/discectomy for 
the disc first seen in 1984.  Further surgery was performed 
in May 2000.

After an August 2000 VA examination, the examiner attributed 
the veteran's condition, in its entirety, to the in-service 
back contusion.

The August 2000 RO decision recharacterized the service-
connected back disorder as a chronic low back strain with 
lumbar disc disease with herniated nucleus pulposus at L4-5, 
status post laminectomy and discectomy, and assigned 
temporary 100 percent convalescent evaluations for the 1999 
and 2000 operations, and a 60 percent evaluation, effective 
March 1, 1999.  The decision also granted TDIU effective 
March 1, 1999.

In a November 2000 Notice of Disagreement (NOD), the veteran 
contended that he should be assigned an "earlier effective 
date," and that he "should have been granted 100% SC in 
1993" because "VA made a clear and unmistakable error in 
not giving Dr. Hornberger's letter the full weight of its 
merit."

In light of the style of the appellant's pleadings, the 
benefit, or benefits, sought by the veteran on appeal are not 
entirely clear.

A September 2001 rating decision determined that assignment 
of an effective date of March 1, 1999, for TDIU benefits 
rather than May 10, 1993, was not clear and unmistakable 
error.  While the veteran filed what purported to be a notice 
of disagreement to that decision in October 2001, the rating 
decision that assigned the March 1, 1999 effective date was 
already the subject of an ongoing appeal.  Hence, that rating 
decision, i.e., the August 2000 rating decision, was not 
final, and in the absence of a final decision a claim of 
clear and unmistakable error does not lie.  Thus, as a matter 
of law, the September 2001 rating decision which addressed 
the August 2000 rating decision as not clearly and 
unmistakably erroneous was without force and effect as was 
the NOD filed thereafter.

An August 2002 RO decision determined that March 3, 1998-the 
date VA received a communication from his Congressman 
indicating that the veteran was seeking a rating based on 
unemployability-should be the effective date for the 60 
percent evaluation for the back disorder and for TDIU.  A 
Statement of the Case (SOC) issued on the same date asserted 
that an issue on appeal was clear and unmistakable error in 
the February 1995 RO decision denying an evaluation greater 
than 40 percent for the back disorder.  Notably, however, the 
veteran had not claimed clear and unmistakable error in that 
February 1995 decision.  Hence, the RO had not previously 
adjudicated whether the February 1995 rating decision was 
clearly and unmistakably erroneous, and it is not 
jurisdictionally clear how it came to be an issue on appeal.  
The SOC also listed as an issue whether it was clear and 
unmistakable error to assign an effective date for TDIU in 
March 1999 rather than in May 1993, and then determined that 
it was not clear and unmistakable error to assign an 
effective date for TDIU in March 1998 rather than in May 
1993.

Simply put, this case is not ripe for adjudication because 
the veteran's claims are not clear, and the lack of clarity 
in his claims has caused a lack of clarity in the 
adjudicatory process.  To facilitate clarification, the Board 
has endeavored to set forth below the law relevant to the 
issues suggested by the veteran's November 2000 NOD.

First, clear and unmistakable error is a term of art with 
regard to VA decisions, it is an area of VA law that applies 
only to final decisions.  Final RO decisions can generally 
only be changed on the same factual basis by a review of the 
decision by RO personnel designated in 38 C.F.R. § 3.2600 
(2003), a review which the veteran was afforded, or by an 
appeal to duly constituted appellate authorities pursuant to 
38 U.S.C.A. § 7105 (West 2002).  See 38 C.F.R. § 3.104(a) 
(2003).  

In the absence of the aforementioned review or appeal, final 
RO decisions can only be changed, on the same factual basis, 
by a finding that the decision was the product of clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003).  

The law on clear and unmistakable error embodies the ancient 
and revered legal principle of res judicata, i.e., a final 
decision on the merits of a claim by an adjudicative body of 
competent jurisdiction is conclusive as to the rights of the 
parties, and constitutes a bar to a subsequent action on the 
same claim by the same parties.  See Russell v. Principi, 
3 Vet. App. 310, 315 (1992).  That is, a party against whom a 
claim has been resolved should not be subject to another 
claim on the same factual basis, and it is not conducive to 
efficient docket management to relitigate the same issues 
between the same parties.  A clear-and-unmistakable-error 
claim is a collateral attack on, not an appeal from, a final 
VA decision.  Crippen v. Brown, 9 Vet. App. 412, 417-8 
(1996).  The principle of res judicata confers on final 
decisions a presumption of validity and, where such decisions 
were not appealed and are collaterally attacked, the 
presumption is very strong.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997).

Russell teaches that the determination of clear and 
unmistakable error must be based on the law that existed at 
the time of the challenged decision and on the evidence then 
of record.  Clear and unmistakable error means that the 
correct facts, as they were known at the time, were not 
considered by the adjudicator, or the law then in effect was 
incorrectly applied.  The error must be undebatable and of a 
sort which, had it not been made, the decision would have 
been manifestly different.  That is, if there is error, but 
it is not of such significance that it would have changed the 
outcome, it is only harmless error and not error that is 
clear and unmistakable.  Disagreement as to how the facts 
should have been weighed, however, is not clear and 
unmistakable error.  Baldwin v. West, 13 Vet.App. 1, 5 
(1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or law which, when 
called to the attention of later reviewers, compels the 
conclusion, with which reasonable minds could not disagree, 
that the result would have been manifestly different but for 
the error.  To raise a claim of clear and unmistakable error, 
the alleged error must be described with some degree of 
specificity and, unless it is clear from the nature of the 
error, persuasive reasons must be proffered that the outcome 
would have been manifestly different had the error not been 
made.  Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).

Clearly, the veteran's November 2000 statement could not be a 
claim of clear and unmistakable error to the August 2000 RO 
decision because that decision was not final.  38 U.S.C.A. § 
7105.  If the veteran believed that the decision was 
incorrect in some manner, e.g., by assigning an incorrect 
effective date, then he could appeal the decision.  Indeed, 
it appears that his November 2000 statement was an NOD as to 
the effective date, or dates, assigned by the August 2000 
decision.  What is not clear is whether he disagrees with the 
effective date assigned the 60 percent evaluation for his 
back disorder, or with the effective date assigned for TDIU, 
or with both.  He must clarify his NOD.

In that regard, it is appropriate here to address the 
requirements for TDIU.  TDIU is assigned when a veteran has 
one service-connected disability rated at 60 percent or more, 
or two or more service-connected disabilities with at least 
one rated at 40 percent or more and a combined rating of at 
least 70 percent, but then only if the service-connected 
disabilities, and only the disabilities that are service 
connected, result in such impairment of mind or body that the 
average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 
4.16(a) (2003).

Here, the veteran's service-connected back disorder was rated 
at 40 percent until it was recharacterized to include disc 
disease and increased to 60 percent.  Thus, he did not meet 
the section 4.16(a) schedular criteria for TDIU until the 60 
percent evaluation was assigned his back disorder.  The 
significance of the evaluation assigned his back disorder was 
tacitly recognized, but not explained, in the August 2002 RO 
decision and the simultaneously released SOC.  In the former, 
an earlier effective date was assigned for TDIU, but that 
could not be done unless and until an earlier effective date 
was also assigned the back disorder.  Otherwise, the 
schedular criteria of section 4.16(a) would not be met.  In 
the SOC, it was stated that the report from Dr. Hornberger, 
received at the RO in January 1995, had no significance to 
either the August 2000 or September 2001 RO decisions.  Thus, 
the SOC addressed the issue of clear and unmistakable error 
in the February 1995 RO decision even though such a claim had 
not been made, at least not in accord with Fugo, or 
adjudicated by a rating board.

Provision is made for granting TDIU, even though the minimum 
schedular criteria of 38 C.F.R. § 4.16(a) are not met, if the 
veteran is precluded by his service-connected disabilities, 
and only the disabilities that are service connected, from 
following a substantially gainful occupation regardless of 
the evaluation assigned the service-connected disabilities.  
38 C.F.R. § 4.16(b).  However, the RO cannot grant TDIU in 
such a case; instead, the case must be submitted to the 
Director of the VA Compensation and Pension Service for 
consideration of a grant of TDIU on an extraschedular basis.  
Id.

With regard to the effective date for a grant of TDIU, a TDIU 
claim is deemed to be a claim for increased compensation.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  The effective 
date for an award of increased compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if a claim for increase 
is received within one year from that date.  Otherwise, the 
effective date is the date of receipt of the claim for 
increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2003).

Thus, although it appears that, in his November 2000 NOD, the 
veteran disagreed with the effective date assigned something, 
the RO has not adequately addressed the issue of earlier 
effective date.  When the Board addresses in its decision a 
matter that had not been addressed by the RO, there is a 
danger that the veteran's due process rights-rights to 
notice and opportunity to be heard-are abridged.  Bernard v. 
Brown, 4 Vet. App. 384, 392-5 (1993).

In view of all of the foregoing, the veteran could appeal the 
August 2000 decision, which he did with his November 2000 
NOD, but he cannot claim clear and unmistakable error in the 
August 2000 decision because it was not final.  The August 
2002 SOC quoted the applicable effective-date regulation, 
38 C.F.R. § 3.400 (2003), but then addressed the September 
2001 RO decision and the issue of clear and unmistakable 
error in the assignment of effective dates without regard to 
the August 2000 RO decision.  The veteran can also claim 
clear and unmistakable error in an earlier final RO decision, 
e.g., the February 1995 decision, but he must comply with the 
pleading requirements of Fugo and Russell, as set forth 
above.

Lastly, after the August 2000 RO decision was issued, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 13 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  However, 
there are some types of claims to which VCAA does not apply, 
one of which is a claim that a VA decision is a product of 
clear and unmistakable error.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  It does, however, apply to claims for 
an earlier effective date.  Huston v. Principi, 17 Vet. 
App. 195 (2003).  Finally, a provision in one of the 
regulations, 38 C.F.R. § 3.159(b), was recently invalidated 
due to a conflict between it and 38 U.S.C.A. § 5103(b).  See 
Paralyzed Veterans of Am. v. Sec'y. of Veterans Affairs, 2003 
U.S. LEXIS 19540 (Sep. 22, 2003).

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran must be asked to clarify 
the appeal he initiated with his November 
2000 NOD as well as any claim he wishes 
to pursue.  If he wishes to claim clear 
and unmistakable error in a prior final 
RO decision, he must identify the RO 
decision he contends was a product of 
clear and unmistakable error, and plead 
his claim in accord with the Fugo 
requirements set forth above.

2.  If the veteran's appeal is for an 
earlier effective date, the RO must 
notify him:

a.  That the evidence needed to 
substantiate a claim for an earlier 
effective date for either an 
increased rating for his service-
connected back disorder or for TDIU 
is evidence that he previously filed 
formal or informal claims for those 
benefits that were not adjudicated, 
or evidence of initial entitlement 
within the year prior to the date 
formal claims were received.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence.  VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

c.  That he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year at the RO or until he 
indicates in writing that there is 
no additional evidence he wishes to 
have considered, and he indicates in 
writing that he wishes to waive any 
additional time provided by 38 
U.S.C.A. § 5103.

3.  If the veteran's appeal is for an 
earlier effective date then, upon 
completion of the foregoing development, 
and compliance with the time constraints 
prescribed above in paragraph 2(c), the 
RO must review all the evidence of 
record, with regard to his appeal, and 
readjudicate it.  If the decision is 
unfavorable, the RO must issue a 
Supplemental SOC in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2003).


